Endicott, J.
A portion of the judgment roll offered by the plaintiff was printed, and a portion was in writing. The only objection to its admission was, that the certificate of the clerk applied to the written part only. This is a matter to be determined by examination and inspection of the papers. No question of law is involved in the decision, and it is apparent that the certificate was intended to and does extend to the whole judgment roll. The ruling of the presiding judge admitting it in evidence was correct. Knapp v. Abell, 10 Allen, 485. 1 Greenl. Ev. §§ 504, 506.
The facts which the defendant offered to prove, if proper matter of defence, should have been presented in the original action. It was alleged in the plaintiff’s complaint in that action, that the contract and all rights of action arising thereon had, for a good consideration, been assigned to the plaintiff. This would authorize^ him under the laws of New York to bring an action in his own name. It is not denied that the court had jurisdiction of the parties. Process was duly served, the defendant appeared and made answer, raising no question upon the assignment. The case was tried by a jury upon the "issues presented by the defendant. Judgment was rendered against him, which on appeal to the general term was affirmed. He is now concluded by that judgment.
To allow this defence would not be giving full faith and credit to the judicial proceedings of another state, when the court has jurisdiction of the parties, the subject matter, and its proceedings are not founded in fraud; and would open to defendants when sued on a judgment so obtained, any defence which they had neglected to make in the original. action. Carleton v. Bickford, 13 Gray, 591. Hall v. Williams, 6 Pick. 232. 1 Greenl. Ev. § 548.
The action is properly brought in the plaintiff’s name, he being the judgment creditor, although another may be entitled to the avails of it. Moore v. Coughlin, 4 Allen, 335.

Exceptions overruled.